Case 3:14-cv-02424-S Document 367 Filed 04/24/19 Pagelofi1 PagelD 11657

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DIMITRI CHARALAMBOPOULOS, §
Plaintiff/Counter-Defendant, :
vs. ; CIVIL ACTION NO. 3:14-CV-2424-S
CAMILLE GRAMMER, ;
Defendant/Counter-Plaintiff. ;

VERDICT OF THE JURY
We, the jury, have answered the above questions as indicated, and now return those

questions and answers to the Court as our verdict.

_ ayth |
SIGNED this 24 day of April, 2019.

J iia Jb 4
PRESIDING JUROR}

19

 

 
